692 N.W.2d 382 (2005)
472 Mich. 869
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ray EDDINGTON, Defendant-Appellant.
Docket No. 125670. COA No. 248852.
Supreme Court of Michigan.
February 28, 2005.
On order of the Court, the motion for reconsideration of this Court's order of November 29, 2004 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., states as follows:
I would grant reconsideration. On reconsideration, I would vacate the Wayne Circuit Court's orders of February 6, 2003 and April 7, 2003, denying the defendant's motion for resentencing pursuant to MCR 6.508(D)(2) and defendant's motion for reconsideration, and remand the case to the Wayne Circuit Court for reconsideration of the defendant's motion as one seeking relief from judgment in the form of resentencing. The trial judge's opinion denying the motion mistakenly identified as the issues raised those that the defendant had raised in his appeal of right. Thus, the court did not deal with the issues which were in fact presented in the motion seeking relief from judgment in the form of resentencing.